Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 9 May 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     philadelphia may 9th 1783
                  
                  I have the honor to inform your Excellency that the officers of the legion under my Command have accepted of the Commutation of the half pay for life into five years full pay—I take the liberty to inclose here a copy of their determination on the Subject—I have the honor to be with the greatest respect Sir Your Excellency’s the most obdt hb. srt
                  
                     Armand M. de la Rouerie
                  
               